
	
		II
		110th CONGRESS
		1st Session
		S. 896
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Ms. Murkowski (for
			 herself, Mr. Schumer,
			 Mr. Stevens, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act and the Social
		  Security Act to increase the number of primary care physicians and medical
		  residents serving health professional shortage areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Physician Shortage Elimination Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)The average life
			 expectancy in the United States has increased to 80 years of age, causing an
			 ever-increasing demand for medical care.
			(2)Medical school
			 enrollment numbers have been virtually stagnant for the last 25 years.
			(3)During the last 20
			 years, median tuition and fees at medical schools have increased by 229 percent
			 (122 percent adjusted for inflation) in private schools and by 479 percent (256
			 percent adjusted for inflation) in public schools.
			(4)The Association of
			 American Medical Colleges, in its Statement on the Physician Workforce, dated
			 June, 2006, called for an increase of 1,500 National Health Service Corps
			 program awards per year to help meet the need for physicians caring for
			 underserved populations and to help address rising medical student
			 indebtedness.
			(5)The National
			 Health Service Corps program has a proven record of supplying physicians to
			 underserved areas, and has played an important role in expanding access for
			 underserved populations in rural and inner city communities.
			(6)Continued
			 expansion of the National Health Service Corps program is strongly
			 recommended.
			(7)The growing debt
			 incurred by graduating medical students is likely to increase the interest and
			 willingness of graduates of United States medical schools to apply for National
			 Health Service Corps program funding and awards.
			(8)One-third
			 (250,000) of active physicians are over the age of 55 and are likely to retire
			 in the next ten years, while the population will have increased by 24 percent.
			 These demographic changes will cause the population-to-physician ratio to peak
			 by the year 2020.
			(9)In 2005, the
			 Council on Graduate Medical Education stated in a report to Congress that there
			 will be a shortage of not fewer than 90,000 full-time physicians by
			 2020.
			(10)A decrease in
			 Federal spending to carry out programs authorized by title VII of the Public
			 Health Service Act threatens the viability of programs used to solve the
			 problem of inadequate access to health care.
			(11)A continuing
			 decline in the number of primary care physicians will lead to increased
			 shortages of health care access in rural America.
			(12)There is a
			 declining ability to recruit qualified medical students from rural and
			 underserved areas, coupled with greater difficulty on the part of community
			 health centers and other clinics to attract adequate personnel.
			(13)Individuals in
			 many geographic areas, especially rural areas, lack adequate access to high
			 quality preventive, primary and specialty health care, contributing to
			 significant health disparities that impair America’s public health and economic
			 productivity.
			(14)Barriers to
			 adequate access most acutely affect community-based health care safety-net
			 providers, including Community and Migrant Health Centers, Native American
			 health centers, Rural Health Clinics, Critical Access Hospitals, public health
			 departments, and their patients.
			(15)Area Health
			 Education Centers and Health Education Training Centers provide a national
			 network of community-based and governed entities, linked to community resources
			 and academic centers, that provide an infrastructure to facilitate and
			 implement partnerships and programs that successfully address each of these
			 barriers, respond to the health needs of underserved communities and
			 populations, and use educational interventions to reduce health
			 disparities.
			(16)A collaborative
			 process is needed between hospitals and non-hospital settings to maximize the
			 potential of non-hospital health care training.
			3.Amendments to
			 the Public Health Service Act
			(a)Reauthorization
			 of National Health Service Corps Scholarship Program and Loan Repayment
			 Program
				(1)Reauthorization
			 of appropriationsSection
			 338H(a) of the Public Health Service Act (42 U.S.C. 254q(a)) is amended by
			 striking $146,250,000 and all that follows through the period
			 and inserting $300,000,000 for each of fiscal years 2008 through
			 2012..
				(2)Scholarships for
			 medical studentsSection 338H of such Act is further amended by
			 adding at the end the following:
					
						(d)Scholarships for
				medical studentsFor contracts for scholarships under this
				subpart to individuals who are accepted for enrollment, or enrolled, in a
				course of study or program described in section 338A(b)(1)(B) that leads to a
				degree in medicine or osteopathic medicine, the Secretary shall, of the amounts
				appropriated under subsection (a) for a fiscal year, obligate the greater of 10
				percent or such amount as necessary to fund ongoing activities related to such
				contracts.
						.
				(b)Reauthorization
			 of certain programs providing grants for health professions training for
			 diversity
				(1)Grants for
			 centers of excellenceSection 736(h)(1) of the Public Health
			 Service Act (42
			 U.S.C. 293(h)(1)) is amended by striking
			 $26,000,000 and all that follows through 2002 and
			 inserting $33,610,000 for each of fiscal years 2008 through
			 2012.
				(2)Educational
			 assistance for individuals from disadvantaged backgroundsSection
			 740(c) of such Act (42 U.S.C. 293d(c)) is amended by
			 striking $29,400,000 and all that follows through the period and
			 inserting $35,650,000 for each of fiscal years 2008 through
			 2012..
				(c)Expansion of
			 residency training programs and primary care services offered by community
			 health centersPart C of
			 title VII of the Public Health Service Act (42 U.S.C. 293k et seq.) is
			 amended—
				(1)by adding before
			 section 747 the following:
					
						IIn
				general
						;
				and
				(2)by adding after
			 section 748 the following:
					
						IIAdditional
				programs
							749.Grants to expand
				medical residency training programs at community health centers
								(a)Program
				authorizedThe Secretary may make grants to community health
				centers—
									(1)to establish, at
				the centers, new or alternative-campus accredited medical residency training
				programs affiliated with a hospital or other health care facility; or
									(2)to fund new
				residency positions within existing accredited medical residency training
				programs at the centers and their affiliated partners.
									(b)Use of
				fundsAmounts from a grant under this section shall be used to
				cover the costs of establishing or expanding a medical residency training
				program described in subsection (a), including costs associated with—
									(1)curriculum
				development;
									(2)equipment
				acquisition;
									(3)recruitment,
				training, and retention of residents and faculty; and
									(4)residency
				stipends.
									(c)ApplicationsA
				community health center seeking a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
								(d)PreferenceIn
				selecting recipients for a grant under this section, the Secretary shall give
				preference to funding medical residency training programs focusing on primary
				health care.
								(e)DefinitionIn this section:
									(1)The term
				accredited, as applied to a new or alternative-campus medical
				residency training program, means a program that is accredited by a recognized
				body or bodies approved for such purpose by the Accreditation Council for
				Graduate Medical Education, except that a new medical residency training
				program that, by reason of an insufficient period of operation, is not eligible
				for accreditation on or before the date of submission of an application under
				subsection (c) shall be deemed accredited if the Accreditation Council for
				Graduate Medical Education finds, after consultation with the appropriate
				accreditation body or bodies, that there is reasonable assurance that the
				program will meet the accreditation standards of such body or bodies prior to
				the date of graduation of the first entering class in that program.
									(2)The term
				community health center means a health center as defined in
				section 330.
									749A.Grants to
				improve delivery of primary care services in community health centers
								(a)Primary care
				access grants
									(1)Program
				authorizedThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, may make grants to community
				health centers for the purpose of increasing the number of medical service
				providers associated with such centers.
									(2)GrantsA
				recipient of a grant under this subsection shall be eligible to receive such
				grants for a total of 5 fiscal years.
									(3)Use of
				fundsA recipient of a grant under this subsection shall use
				amounts from the grant for one or more of the following activities:
										(A)To recruit
				residents for medical residency training programs at the community health
				center.
										(B)To establish a
				multi-community physician mentoring program to encourage upper level residents
				to remain in the State in which the community health center and medical
				residency training program are located.
										(C)To enter into
				contracts for technical assistance for the purpose of recruiting or retaining
				primary health care staff.
										(D)To enter into
				contracts for technical assistance in preparing contracts with local providers
				of primary health care to provide services for medically underserved
				communities.
										(4)ApplicationA
				community health center seeking a grant under this subsection shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
									(b)Grants for
				primary care facility capital expenditures
									(1)Program
				authorizedThe Secretary,
				acting through the Administrator of the Health Resources and Services
				Administration, may make grants to community health centers for the purpose of
				increasing primary health care capabilities through the construction,
				expansion, or renovation of facilities.
									(2)GrantsA
				recipient of a grant under this subsection shall be eligible to receive such
				grants for a total of 5 fiscal years.
									(3)Use of
				fundsA recipient of a grant under this subsection shall use
				amounts from the grant for one or more of the following activities:
										(A)To acquire or
				lease facilities.
										(B)To construct new
				facilities.
										(C)To repair or
				modernize existing facilities.
										(D)To purchase or
				lease medical equipment.
										(c)DefinitionThe
				term community health center means a health center as defined in
				section 330.
								749B.Authorization
				of appropriationsThere is
				authorized to be appropriated $200,000,000 for fiscal year 2008 and such sums
				as may be necessary for each fiscal year thereafter to carry out this
				subpart.
							.
				(d)Interdisciplinary,
			 community-based programs
				(1)Area health
			 education centersSection 751(a) of the Public Health Service Act
			 (42 U.S.C. 294a(a)) is amended—
					(A)in paragraph
			 (1)(A)—
						(i)in
			 clause (i), by inserting at the end before the semicolon the following:
			 , with an emphasis on such personnel who focus on primary
			 care;
						(ii)by
			 redesignating clauses (ii) through (vii) as clauses (iii) through (viii),
			 respectively; and
						(iii)by inserting
			 after clause (i) the following:
							
								(ii)foster and
				provide community-based training and education for health professions students
				in underserved communities and among underserved populations, including but not
				limited to the National Health Service Corps, community and migrant health
				centers, rural health clinics, critical access hospitals, tribal health
				clinics, and public health departments;
								;
				and
						(B)by adding at the
			 end the following:
						
							(3)Point of
				service enhancement grants
								(A)In
				generalThe Secretary may award grants to entities receiving an
				award under paragraph (1) or (2) to improve the effectiveness of the programs
				operated by such entities or to enable the entities to respond to changes
				affecting such entities arising since the date of the receipt of the award
				under paragraph (1) or (2).
								(B)ApplicationTo
				receive an award under this paragraph, an entity described under subparagraph
				(A) shall submit to the Secretary an application at such time, in such manner,
				and containing such information as the Secretary may require, including an
				explanation of the changes affecting such entity arising since the date of the
				receipt by the entity of the award under paragraph (1) or (2), such as changes
				in the demographics of the area served, the needs of the population served, and
				the situations encountered by such population and such
				entity.
								.
					(2)Authorization
			 of appropriationsSection 757 of the Public Health Service Act
			 (42 U.S.C. 294g) is amended—
					(A)in subsection
			 (a), by striking $55,600,000 and all that follows through
			 2002 and inserting $125,000,000 for fiscal year 2008 and
			 such sums as may be necessary for each of fiscal years 2009 through
			 2012;
					(B)by striking
			 subsection (b) and inserting the following:
						
							(b)Allocation
								(1)In
				generalOf the amounts appropriated under subsection (a) that the
				Secretary makes available for each fiscal year to carry out section 751, the
				Secretary shall obligate—
									(A)for awards under
				paragraph (1) of section 751(a), not more than 25 percent of such amounts in
				each fiscal year; and
									(B)for awards under
				paragraphs (2) and (3) of section 751(a), not less than 60 percent of such
				amounts in each fiscal year.
									;
				and
					(C)in subsection
			 (c), by—
						(i)striking the
			 subsection designation and heading and inserting the following:
							
								(c)Sense of the
				CongressIt is the sense of the Congress
				that—
								.
						(ii)striking
			 paragraph (1); and
						(iii)in paragraph
			 (2), by—
							(I)striking the
			 paragraph designation and all that follows through Congress
			 that—; and
							(II)redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2) and indenting
			 appropriately.
							4.Amendments to
			 the Social Security Act
			(a)Clarification
			 of congressional intent regarding the counting of residents in a nonhospital
			 setting
				(1)D–GMESection
			 1886(h)(4)(E) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(E)) is amended
			 by adding at the end the following new sentences: For purposes of the
			 preceding sentence, the term all, or substantially all, of the costs for
			 the training program means the stipends and benefits provided to the
			 resident and other amounts, if any, as determined by the hospital and the
			 entity operating the nonhospital setting. The hospital is not required to pay
			 the entity any amounts other than those determined by the hospital and the
			 entity in order for the hospital to be considered to have incurred all, or
			 substantially all, of the costs for the training program in that
			 setting..
				(2)IMESection
			 1886(d)(5)(B)(iv) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(iv)) is
			 amended by adding at the end the following new sentences: For purposes
			 of the preceding sentence, the term all, or substantially all, of the
			 costs for the training program means the stipends and benefits provided
			 to the resident and other amounts, if any, as determined by the hospital and
			 the entity operating the nonhospital setting. The hospital is not required to
			 pay the entity any amounts other than those determined by the hospital and the
			 entity in order for the hospital to be considered to have incurred all, or
			 substantially all, of the costs for the training program in that
			 setting..
				(3)Effective
			 DateThe amendments made by this subsection shall take effect on
			 January 1, 2008.
				(b)Clarification
			 of eligibility of a nonrural hospital that has a training program with an
			 integrated rural track
				(1)In
			 generalSection 1886(h)(4)(H) of the Social Security Act (42
			 U.S.C. 1395ww(h)(4)(H)) is amended—
					(A)in clause (iv),
			 by inserting (as defined in clause (v)) after an
			 integrated rural track; and
					(B)by adding at the
			 end the following new clause:
						
							(v)Definition of
				accredited training program with an integrated rural trackFor
				purposes of clause (iv), the term accredited training program with an
				integrated rural track means an accredited medical residency training
				program located in an urban area which offers a curriculum for all residents in
				the program that includes the following characteristics:
								(I)A minimum of 3
				block months of rural rotations. During such 3 block months, the resident is in
				a rural area for 4 weeks or a month.
								(II)A stated mission
				for training rural physicians.
								(III)A minimum of 3
				months of obstetrical training, or an equivalent longitudinal
				experience.
								(IV)A minimum of 4
				months of pediatric training that includes neonatal, ambulatory, inpatient, and
				emergency experiences through rotations, or an equivalent longitudinal
				experience.
								(V)A minimum of 2
				months of emergency medicine rotations, or an equivalent longitudinal
				experience.
								.
					(2)Effective
			 dateThe amendments made by this subsection apply with respect
			 to—
					(A)payments to
			 hospitals under section 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) for cost reporting periods beginning on or after January 1, 2008;
			 and
					(B)payments to
			 hospitals under section 1886(d)(5)(B)(v) of such Act (42 U.S.C.
			 1395ww(d)(5)(B)(v)) for discharges occurring on or after January 1,
			 2008.
					
